DETAILED ACTION
Applicant's preliminary amendments, filed 10 September 2021 and 02 February 2022, are each acknowledged.  Following entry of the 10 September 2021 amendments, claims 1-44 were canceled and new claims 45-69 added.  Following entry of the 02 February 2022 amendment, claims 46 and 47 have been cancelled, claims 45, 52, and 69 have been amended, and claims 70-84 have been added.  Claims 45 and 48-84 are currently pending and under consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s request for Prioritized Examination was granted 11 January 2022. 

Information Disclosure Statement
The information disclosure statement filed 10 September 2021 has been considered.  An initialed copy of the IDS accompanies this Notice.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Miklos Gaszner on 03 February 2022.


The application has been amended as follows: 

IN THE CLAIMS:
Claims 45 and 69 have been amended as follows:

Claim 45.  (Currently Amended) A protein comprising a D Domain (DD) target binding domain wherein the DD specifically binds BCMA and comprises the amino acid sequence of SEQ ID NO: 149,  152, 153, 154, 155, 156, 157, 158, 159, 160, 164, 165, 166, 167, 168, or 169.

Claim 69.  (Currently Amended) A method of treating a subject having cancer, the method comprising administering an immune cell comprising a chimeric antigen receptor (CAR) to the subject, wherein the CAR comprises:
(a) 	a target binding domain comprising a D Domain (DD), wherein the DD specifically binds BCMA and comprises the amino acid sequence of SEQ ID NO: 149,  152, 153, 154, 155, 156, 157, 158, 159, 160, 164, 165, 166, 167, 168, or 169;
(b) 	a CD8, 41BB or CD28 transmembrane domain; and
(c) 	an intracellular domain comprising a signaling domain.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claims all require “D Domains” (DD) that bind BCMA and are defined by particular amino acid sequences.  A search of the prior art did not identify a D Domain comprising any of the recited sequences.  D Domains are non-antibody-like three helix domains engineered from a non-binding structure described in Walsh et al., Proc. Nat’l Acad Sci., 96:5480-91 (1999) (IDS).  Libraries of D Domains have been previously described and used to select binders to antigens of interest that were then incorporated as the targeting domain into a chimeric antigen receptor that could be used in methods of treating cancers.  E.g., US10662248 (IDS); US11008397 (IDS).  Prior to the effective filing date, BCMA was known in the art as a target for chimeric antigen receptor-based therapy, with clinical results already demonstrated in multiple myeloma.  E.g., Ali et al., Blood 128(13):1688-1700 (2016) (PTO-892).  The Specification describes DD that bind BCMA and, especially at [0445] and Figure 8, it and the Rule 1.132 Declaration provided 02 February 2022 provide evidence that the claimed DD’s could be predictably incorporated into a CAR as an alternative to an anti-BCMA scFv and that BCMA-targeting DD CARs could be used to treat cancer.  Claims 45 and 48-84 are therefore allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA H ROARK/Primary Examiner, Art Unit 1643